NUMBER 13-20-00537-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOHNNY GONZALEZ,                                                            Appellant,

                                           V.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.



                        ORDER ABATING APPEAL
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      This cause is before the Court because a reporter’s record has not been timely

filed in this matter. The reporter’s record was originally due to be filed on February 1,

2021. On May 24, 2021, the Clerk of the Court notified appellant’s newly appointed

counsel that the court reporter, Sharon Rodriguez, informed the court that appellant has
failed to request the reporter’s record. To date, the reporter’s record has not been

received nor has a response from appellant’s counsel.

       Accordingly, the Court abates and remands this cause to the trial court for further

proceedings. The trial court shall make appropriate findings under Texas Rules of

Appellate Procedure 34.6(f) and 35.3, if necessary. Otherwise, the trial court shall

determine what steps are necessary to ensure the prompt preparation of a reporter's

record and shall enter any orders required to avoid further delay and to preserve the

parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.


                                                              PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
7th day of July, 2021.




                                              2